Response to Amendment
The amendments to the specification and the amendments to the claims filed 4/9/2021 were received and have been entered.
Claims 1 and 3 have been amended. New claim 8 has been added. Therefore, claims 1-8 are currently pending.
The applicant's reply and the claim amendments have overcome the Borra, Lee, Artwohl and Bolle prior art rejections.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowed over the prior art of record. 
Current invention teaches “an image display device” including claimed limitations “a holding member which is disposed projecting rearward from a rear surface of the image display unit, is in contact with the image display unit to support the image display unit from behind, and holds the controller in a housed state.”
Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 14, 2021